Citation Nr: 0911981	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  04-36 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a higher initial evaluation for degenerative 
arthritis of the lumbar spine with a bulging disc at L4-5 and 
scoliosis, currently assigned a 10 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to June 
2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  That decision granted service 
connection for degenerative arthritis of the lumbar spine 
with a bulging disc at L4-5 and scoliosis and assigned a 10 
percent disability evaluation effective from June 26, 2003.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in February 2008.  
The case has since been returned to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To afford the Veteran a VA examination, 
to obtain his current mailing address, and to notify him of 
the pertinent rating criteria.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In this case, the Board notes the case was remanded in 
February 2008 for further development, to include affording 
the Veteran a VA examination.  In particular, the Board had 
observed that the Veteran was afforded a VA examination in 
September 2003 in connection with his claim for service 
connection for a back disability and that it had been over 
four years since his last examination.  Following the remand, 
the Veteran was scheduled for a VA examination in July 2008.  
However, it does not appear that an attempt was made to 
notify him of the appointment, and he failed to appear for 
the scheduled examination.  As such, it has now been over 
five years since his last VA examination, and there has not 
been compliance with the February 2008 Board remand.

The United States Court of Appeals for Veteran's Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, the Board 
finds it necessary to remand the Veteran's claim so that the 
Veteran may be afforded a VA examination in order to 
ascertain the current severity and manifestations of his 
service-connected lumbar spine disability.

The Board does acknowledge the contention of the Veteran's 
representative in the February 2009 written brief 
presentation that the evidence should center around the date 
"of the act of service connection for the disability" and 
that the Veteran's service treatment records and September 
2003 VA examination should be considered.  Indeed, where a 
veteran appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned.  Fenderson v. West, 12 
Vet. App. at 126.  However, if later evidence indicates that 
the degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found. 
Id.  Thus, in this case, a more recent VA examination may 
provide additional evidence showing that a higher initial or 
staged rating is appropriate.  

Although VA may not order additional development for the sole 
purpose of obtaining evidence unfavorable to a claimant, see 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has 
discretion to determine when additional information is needed 
to adjudicate a claim. See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) (stating that VA has discretion to schedule a 
veteran for a medical examination where it deems an 
examination necessary to make a determination on the 
veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002) (holding that VA has discretion to decide when 
additional development is necessary).  

The Board, quoting the United States Court of Appeals for 
Veterans Claims (Court) in Kowalski, reminds the Veteran and 
his representative that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence. . . . . VA has not only the discretion, 
but in this case, the duty under 38 U.S.C. § 5103A(d). . . to 
schedule an examination . . . . [The veteran] and his counsel 
are expected to cooperate in the efforts to adjudicate his 
claim.  Their failure to do so would subject them to the risk 
of an adverse adjudication based on an incomplete and 
underdeveloped record." See Kowalski v. Nicholson, 19 Vet. 
App. 171, 178 (2005). See also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

In addition, the Board notes that correspondence was sent to 
the Veteran following the February 2008 remand using his last 
known addresses of record.  However, the correspondence has 
been returned as undeliverable.  It bears emphasis that VA's 
duty to assist is not always a "one-way street."  The 
appellant has an obligation to assist in the adjudication of 
his claim in notifying VA of any change in address. See Wood 
v Derwinski, 1 Vet. App, 190, 193 (1991); Hyson v. Brown, 5 
Vet. App. 262, 265 (1993) (noting that the veteran bears the 
burden of keeping VA apprised of his whereabouts and that, 
where he does not, "there is no burden on the part of the VA 
to turn up heaven and earth to find him").  Nevertheless, as 
this case is already being remanded for further development, 
the RO should take this opportunity to verify the Veteran's 
current mailing address.

Moreover, the Board observes that the February 2008 remand 
noted that the Veteran had not been provided the rating 
criteria pertinent to his claim for a higher initial 
evaluation for degenerative arthritis of the lumbar spine 
with a bulging disc at L4-55 and scoliosis.  In particular, 
the July 2004 statement of the case (SOC) did not provide the 
Veteran with the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  The Board notes 
that bulging discs and scoliosis may be a sign of 
intervertebral disc syndrome. See 62 Fed. Reg. 8204 (Feb. 24, 
1997).  Following the February 2008 remand, letters were sent 
to the Veteran at his last known mailing addresses in March 
2008, April 2008, and September 2008, which did contain the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  However, those letters were 
returned as undeliverable.  Therefore, if the RO is able to 
obtain the Veteran's current mailing address, the Veteran 
should receive notice of the criteria pertinent to 
intervertebral disc syndrome.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the Veteran's 
representative and any other appropriate 
entity and request information regarding 
the Veteran's current mailing address.  
If the address is unavailable, the 
claims file must be properly documented.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected degenerative arthritis of the 
lumbar spine with a bulging disc at L4-5 
and scoliosis.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the Veteran's service-
connected lumbar spine disability.  The 
examiner should report all signs and 
symptoms necessary for rating the 
Veteran's spine disability under both 
the old and revised rating criteria.  
The presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should also 
be noted, as should any additional 
disability due to these factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations, including the Formula for 
Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




